WRIGHT, Presiding Judge.
This is an employee termination case.
John White was dismissed from his employment with the Alabama Department of Mental Health and Mental Retardation as Psychologist II at the Albert P. Brewer Development Center in January 1985. Employee was terminated for insubordination toward a building supervisor, and for insubordination in violating a written directive from the director of the Center. As a non-merit, exempt employee, White was allowed to request review by the Commissioner of the Department concerning his dismissal. § 22-50-11(15), Code of Alabama 1975. Upon request the Commissioner appointed a hearing officer to take testimony and issue a Findings of Fact and Recommendation. A hearing was held before the hearing officer on May 2, 1985. After examination of the report of the hearing officer, exhibits, hearing transcript, and the record, the Commissioner ordered that the dismissal of the employee be upheld. The employee filed a Petition for Certiorari and Review in Montgomery County Circuit Court. The court affirmed the order of the Commissioner, and employee appeals from that judgment.
The dispositive issue on appeal is whether there is legal evidence to support the decision of the Commissioner to uphold the termination of the employee. This court, in reviewing personnel board actions may not decide the truthfulness of conflicting testimony or substitute judgment for that of the board. Likewise, we cannot substitute our judgment for that of the Commissioner in a non-merit employee dismissal situation. Personnel Board v. King, 456 So.2d 80 (Ala.Civ.App.1984).
The decision of the Commissioner is supported by legal evidence. The testimony reveals that the employee was insubordinate and disobeyed written directions. Thus, there was evidence before the Commissioner to sustain his decision to terminate the employee.
This case is affirmed.
AFFIRMED.
BRADLEY and HOLMES, JJ., concur.